DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.

Election/Restrictions
Claims 11-14, 19 and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/16/2020.

Claims 1, 2, 5-10, 15 and 16 are currently under examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  the term “amongst” in line 2 is not the proper preposition and is also not appropriate when describing a Markush group.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the term “implemented” in line 2 is not the proper term.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the term “Claim 15” in line 1 is capitalized but should be lowercase.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the term “presented in the form” in line 2 should not include the verb “presented”.  The proper verb is is.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the terms “capsules, tablets…prepared dishes” are plural, but the terms “oil…emulsion” are singular.  Please amend the claims to recite either all plurals or all singular formulation types.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the extract " in lines 11 and 14.  It is not clear if Applicant is claiming that the “the extract” is referring to the extract as claimed or the extract that is impregnated with the bulking agent.  There is insufficient antecedent basis for this limitation in the claim.
The metes and bounds of claim 1 are rendered uncertain by the phrase “subjecting the extract to thermal treatment…prior to the extraction” and “the plant-based raw material containing safranal to thermal treatment” in lines 11-13 because it is not clear how the extract is subjected to thermal treatment if it hasn’t yet been extracted or how the plant-based material is subjected to thermal treatment if it was already extracted. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
The metes and bounds of claim 1 are rendered uncertain by the phrase “wherein the extract is dry matter” in line 15 because everything is made up of matter, so it is not clear if Applicant is claiming that the extract is in dry form or if the applicant itself is dried or is something else. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
The metes and bounds of claim 1 are rendered uncertain by the phrase “when measured by an HPLC method” in lines 15-16 because it is not clear if Applicant is claiming that the safranal content is measured by HPLC or is present in this amount when an HPLC method is employed. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
Claims 2, 5 and 6 recites the limitation "the extract ".  It is not clear if Applicant is claiming that the “the extract” is the extract of the preamble or the extract claimed in the product by process steps.
The metes and bounds of claim 6 are rendered uncertain by the phrase “a procedure” because it is not clear whether Applicant is claiming a method step or a whole other process. Usually, a thermal treatment is a procedure itself, so it is not clear if this is part of a larger scale process, another side process/method, or intended to be its own additional method step.  The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
Claim 7 recites the limitation "the temperature " in line 2.  The previous recitation of the temperature is between 30.deg.C and 95.deg.C, so the recitation in claim 7, which changes the range is not previously recited.  The proper phrase is a temperature.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-10, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hu (N*).
Hu teaches a saffron (which is synonymous with Crocus sativus) extract obtained by extracting whole saffron (which inherently contains all the claimed parts in claim 5) with water at a pH of 3-6 and soaking in warm water at a temperature of 30-50 deg C for 2-4 hours (which reads on the limitations of claims 6-7 and a thermal treatment) and adding polysaccharide (which reads on sugar) and filtered and concentrated and measured as an amount of dry matter (See e.g. abstract).  Hu further teaches that the saffron can be treated at 115 deg C prior to extraction (which reads on thermal treatment before extraction) and can specifically be extracted at pH 4 (See e.g. “Use for Invention”). further teaches that the extract is a beverage (which reads on prepared dishes and a food that is 100% by weight of the plant extract).
Hu does not expressly teach that the thermal treatment is carried out in an oven or over a period of 24 hours.  However, it should be noted that the claims constitute Product-by-Process type claims. Further, that the language recites “a method” and thus, this is not the only method that can be used to make the product. In Product-by-Process type claims, the process of producing the product is given no patentable weight since it does not impart novelty to a product when the product is taught by the prior art. See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972).  Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even when limited to the particular process, is unpatentable over the same product taught in by the prior art. See In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA 1938); In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Finally, since the Patent Office does not have the facilities for examining and comparing Applicant's composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Although Hu does not expressly teach that the comprises at least 0.2% of safranal by weight, when measured using an HPLC method or that the plant extract comprises crocins and/or flavonoids derived from kaempferol and/or picrocrocin, the functional properties are intrinsic to the extract taught by Hu because the ingredients and method steps including the pH and temperature are one and the same as disclosed in the instantly claimed invention of Applicant.  Thus, the instantly claimed amount of safranal, crocins and/or flavonoids derived from kaempferol and/or picrocrocin are inherent to the composition taught by Hu.  Therefore, the reference anticipates the claimed subject matter.
In the alternative, even if the claimed extract is not identical to the extract composition taught by Hu with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that extract taught by the cited reference is likely to intrinsically possess the same characteristics (including with respect to the instantly claimed functional effects) of the claimed particularly in view of the similar characteristics which they have been shown to share.  Thus, the claimed extract would have been obvious to those of ordinary skill in the art within the meaning of USC 103.  Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the cited reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.
With respect to the USC 102/103 rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s claimed extract is different and, if so, to what extent, from that of the discussed reference. Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Response to Amendment
The declaration under 37 CFR 1.132 filed 4/24/2022 is insufficient to overcome the rejection of claims 1, 2, 5-10, 15 and 16 based upon Hu as set forth in the last Office action because: Applicant argues that Hu does not disclose or suggest a dry extract impregnated on a bulking agent and that the polysaccharide is a precipitating agent for removing impurities from the liquid.
This is not found persuasive because Hu teaches the extraction steps of extracting saffron at the instantly claimed temperature of the thermal treatment and at the instantly claimed pH.  The addition of the polysaccharide during this step would serve as the bulking agent and the extract containing safranal would inherently be impregnated on the polysaccharide. There is no requirement by the claims to isolate the extract on the bulking agent. Therefore, there could be extract in the bulking agent prior to removal of the additional extract.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Hu does not disclose the extract impregnated on the bulking agent, wherein the extract is dry matter and comprises at least 0.2% safranal by weight and that this extract would not be obvious to one of ordinary skill in the art.  Applicant further argues that unlike Hu, which discards the precipitates, that the present claims recite mixing a bulking agent during the step of impregnation and encapsulation, which makes it possible to trap molecules of safranal onto the bulking agent during extraction.
This is not found persuasive because Hu teaches the instantly claimed product by process steps and Applicant’s claims, so the properties and safranal content is inherent to the extract and the claims are not drawn to an isolated product. Thus, Hu teaches the extract impregnated on a bulking agent.  Therefore, the rejection is maintained for the reasons of record

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/Primary Examiner, Art Unit 1699